        Case: 3:19-cv-00088-wmc Document #: 10 Filed: 07/09/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES CRAWFORD,              §
                             §
          Plaintiff,         §                    Civil Action No. 3:19-cv-00088-wmc
                             §
          v.                 §
                             §
SEVENTH AVENUE INCORPORATED, §
                             §
          Defendant.         §
                             §
                             §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ John R. Remington                           /s/ Joseph C. Hoeffel
  John R. Remington, Esq.                         Joseph C. Hoeffel, Esq.
  Quarles & Brady, LLP                            Kimmel & Silverman, P.C.
  411 East Wisconsin Ave                          30 East Butler Pike
  Suite 2040                                      Ambler, PA 19002
  Milwaukee, WI 53202                             Phone: 215-540-8888
  Phone: 414-277-3087                             Fax: 215-540-8817
  Email: john.remington@quarles.com               Email: jhoeffel@creditlaw.com
  Attorney for the Defendant                      Attorney for Plaintiff

 Date: July 9, 2019                              Date: July 9, 2019



                                      BY THE COURT:



                                      _________________________
                                                              J.
        Case: 3:19-cv-00088-wmc Document #: 10 Filed: 07/09/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Stipulation of Dismissal in the above-captioned matter, upon the following via

CM/ECF system:

John R. Remington, Esq.
Quarles & Brady, LLP
411 East Wisconsin Ave
Suite 2040
Milwaukee, WI 53202
Phone: 414-277-3087
Email: john.remington@quarles.com
Attorney for the Defendant


Dated: July 9, 2019                        By: /s/ Joseph C. Hoeffel
                                           Joseph C. Hoeffel, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Avenue
                                           Ambler, PA 19002
                                            Tel: 215-540-8888
                                            Fax: 215-540-8817
                                           Email: jhoeffel@creditlaw.com
                                           Attorney for Plaintiff
